Case: 4:18-cr-00899-RLW Doc. #: 250 Filed: 07/26/20 Page: 1 of 1 PageID #: 1083




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

UNITED STATE OF AMERICA                       )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No. 4:18 CR 899 RLW
                                              )
THOMAS B. WILSON,                             )
                                              )
       Defendant.                             )

               DEFENDANT WILSON’S MOTION TO SEAL DOCUMENT

       COMES NOW Defendant Thomas B. Wilson and respectfully requests leave to file his

reply to the Government’s sentencing memorandum under seal as the reply contains personal and

confidential information which should be filed under seal.

                                              Respectfully submitted,

                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY
                                              Federal Public Defender
                                              650 Missouri Avenue, Room G10A
                                              East St. Louis, Illinois 62201
                                              (618) 482-9050




                                 CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he has caused a true and correct copy of
the foregoing to be filed under seal and served on counsel of record via electronic filing with the
Clerk of the Court using CM/ECF system on this 26th day of July, 2020.


                                              /s/ Stephen R. Welby
                                              STEPHEN R. WELBY


                                                  1
